DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed 7/13/2022 has been entered.  Claims 1-5, 7-14, 16-18 and 20 have been entered.  The amendment has overcome the drawings and claim objections and 101 rejection indicated in Non-Final Office Action dated 4/13/2022.

Drawings
The drawings were received on 7/13/2022.  These drawings are acceptable.

Specification
The abstract of the disclosure is objected to because it is grammatically incorrect, not in narrative form, and written with form and legal phraseology often used in patent claims.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5, 7-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1800762 “UE procedure for reporting control information” (hereinafter CATR) in view of R1-1800021 “Remaining issues pm NR CA and DC” (hereinafter Huawei) and US 2018/0167932 (hereinafter Papasakellariou).
Regarding claims 1, 10 and 20, CATR teaches a medium/UE/method of sending Uplink Control Information (UCI), comprising: when an overlapping of Physical Uplink Control Channel (PUCCH) and Physical Uplink Shared Channel (PUSCH) in a time domain occurs (Section 2, Figure 1: details overlapped PUSCH-1, PUSCH-2 and PUCCH in Slot (n)), selecting a PUSCH to carry and send UCI (Section 2, Figure 1: details UCI multiplexing on PUSCH). 
CATR does not explicitly teach based on at least one of an uplink data scheduling type and a numerology of uplink carrier, wherein the uplink data scheduling type comprises scheduling by Downlink Control Information (DCI), and the selecting the PUSCH to carry and send the UCI comprises: selecting the PUSCH scheduled by DCI indicating an Aperiodic Channel State Information (A-CSI) reporting or a Semi-Persistent Channel State Information (SP-CSI) reporting, to carry and send the UCI.  
However, Huawei teaches the selecting a PUSCH to carry and send UCI (2.2.2: details UCI piggyback mechanism), based on at least one of an uplink data scheduling type and a numerology of uplink carrier (2.1, 2.2: detail scheduling “type” and multiple numerology); wherein the uplink data scheduling type comprises scheduling by Downlink Control Information (DCI) (2.1: details scheduling using DCI; slot-based scheduling or non-slot-based scheduling; In addition, this wherein clause can be interpreted with no patentable weight because the selecting step may be interpreted to be based on a numerology and not an uplink data scheduling type).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CATR to incorporate the teachings of Huawei and include selecting based on at least one of an uplink data scheduling type and a numerology of uplink carrier; wherein the uplink data scheduling type comprises scheduling by Downlink Control Information (DCI) of Huawei with CATR.  Doing so would improve reliability and/or robustness (Huawei, 2.2.2).
Moreover, Papasakellariou teaches selecting the PUSCH scheduled by DCI indicating an Aperiodic Channel State Information (A-CSI) reporting or a Semi-Persistent Channel State Information (SP-CSI) reporting, to carry and send the UCI ([0208]: details An explicit indication in an UL DCI format to schedule a PUSCH transmission that includes only UCI (and does not include data) can be through an “UCI-only” field that includes one bit indicating whether data or not a UE may transmit data in a PUSCH when the UE is triggered a CSI report by the UL DCI format through an A-CSI request field. An explicit indication can alternatively be provided by including a “UCI-only” component in some of the states that the values of the A-CSI request field map to).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CATR to incorporate the teachings of Papasakellariou and include selecting the PUSCH scheduled by DCI indicating an Aperiodic Channel State Information (A-CSI) reporting or a Semi-Persistent Channel State Information (SP-CSI) reporting, to carry and send the UCI of Papasakellariou with CATR.  Doing so would improve reliability (Papasakellariou, [0004]).

Regarding claim 2 and 11, CATR teaches wherein prior to the selecting the PUSCH to carry and send the UCI based on at least one of an uplink data scheduling type and a numerology of uplink carrier, the method further comprises: determining whether the overlapping of PUCCH and PUSCH in the time domain occurs, in a PUCCH sending slot (Section 2, Figure 1: details UCI multiplexing on PUSCH is allowed when at least one symbol of the PUSCH is overlapped with the PUCCH conditioned that the first symbol of PUSCH is no earlier than the first symbol of PUCCH, and the last symbol of the PUSCH is no later than the last symbol of PUCCH).

Regarding claims 3 and 12, CATR teaches wherein the determining whether the overlapping of PUCCH and PUSCH in the time domain occurs comprises: mapping a PUCCH and a PUSCH onto a reference carrier (Section 2, Figure 1: details slot with PUCCH and PUSCH, as mapping… onto a reference carrier); and determining whether the overlapping of PUCCH and PUSCH in the time domain occurs, according to a starting position and a duration of a symbol of the mapped PUCCH and a starting position and a duration of a symbol of the mapped PUSCH (Section 2, Figure 1: details t01, t02, t11, t12, t21, t22). 
CATR does not explicitly teach scaling the PUCCH and the PUSCH according to the numerology of uplink carrier.
However, Huawei teaches scaling the PUCCH and the PUSCH according to the numerology of uplink carrier (2.3.2: details different numerologies have TA accuracy and maximum TA value and TA offset, as scaling).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CATR to incorporate the teachings of Huawei and include scaling the PUCCH and the PUSCH according to the numerology of uplink carrier of Huawei with CATR.  Doing so would improve reliability and/or robustness (Huawei, 2.2.2).

Regarding claims 4 and 13, CATR teaches wherein the reference carrier is a carrier of the PUCCH (Section 2, Figure 1: details slot with PUCCH).  

Regarding claims 5 and 14, CATR teaches wherein the determining whether the overlapping of PUCCH and PUSCH in the time domain occurs comprises: mapping the PUCCH to a carrier of each PUSCH (Section 2, Figure 1: details slot with PUCCH and PUSCH, as mapping… to a carrier); and when a starting position and a duration of a symbol of the mapped PUCCH at least partially overlap with a slot of the PUSCH, determining that the overlapping of PUCCH and PUSCH in the time domain occurs (Section 2, Figure 1: details overlapped PUSCH-1, PUSCH-2 and PUCCH; may not have patentable weight because the claim does not recite the case of not overlapping).  
CATR does not explicitly teach scaling a PUCCH according to a numerology of the PUCCH. 
However, Huawei teaches scaling a PUCCH according to a numerology of the PUCCH (2.3.2: details different numerologies have TA accuracy and maximum TA value and TA offset, as scaling).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CATR to incorporate the teachings of Huawei and include scaling a PUCCH according to a numerology of the PUCCH of Huawei with CATR.  Doing so would improve reliability and/or robustness (Huawei, 2.2.2).

Regarding claims 7 and 16, CATR teaches the selecting the PUSCH to carry and send the UCI (Section 2, Figure 1: details UCI multiplexing on PUSCH) comprises: in a case that a transmission starting time of the PUSCH is the same as a transmission starting time of a PUCCH or the transmission starting time of the PUSCH is later than the transmission starting time of the PUCCH, multiplexing the PUSCH to send the UCI (Section 2, Figure 1: details t21; may not have patentable weight because the claim does not recite the case when the transmission starting time of PUSCH is earlier than the transmission starting time of PUCCH).  
CATR does not explicitly teach wherein the numerology of uplink carrier comprises a transmission starting time.
However, Huawei teaches the numerology of uplink carrier comprises a transmission starting time (2.3.2: details different numerologies have TA accuracy and maximum TA value and TA offset).
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CATR to incorporate the teachings of Huawei and include the numerology of uplink carrier comprises a transmission starting time of Huawei with CATR.  Doing so would improve reliability and/or robustness (Huawei, 2.2.2).

Regarding claims 8 and 17, CATR teaches the selecting the PUSCH to carry and send the UCI comprises: in a case that a transmission starting time of the PUSCH is earlier than a transmission starting time of a PUCCH and at least one of overlapped PUSCHs is a grant-free PUSCH or a configured scheduling PUSCH, puncturing an overlapped portion of the PUCCH or discarding the UCI (Section 2, Figure 1: details transmission starting time of PUSCH is earlier than transmission starting time of PUCCH and overlapped PUSCH is a configured PUSCH, some kind of PUSCH cannot be used for UCI… improper to carrier UCI, as discard UCI; may not have patentable weight because the claim does not recite the case when the transmission starting time of PUSCH is not earlier than the transmission starting time of the PUCCH and overlapped PUSCH is grant-free or configured scheduling PUSCH); and in a case that overlapped PUSCHs do not include a grant-free PUSCH or a configured scheduling PUSCH, transmitting the PUCCH, abandoning a transmission of an overlapped portion of the PUSCH or discarding the entire PUSCH (Section 2, Figure 1: details not include grant-free PUSCH… transmitting PUCCH; may not have patentable weight because the claim does not recite the case when the transmission starting time of PUSCH is not earlier than the transmission starting time of the PUCCH and overlapped PUSCH is grant-free or configured scheduling PUSCH).
CATR does not explicitly teach wherein the uplink data scheduling type comprises grant-free or a configured scheduling. 
However, Huawei teaches wherein the uplink data scheduling type comprises grant-free or a configured scheduling (2.1: details slot-based scheduling or non-slot-based scheduling, as configured scheduling).  
Therefore, it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CATR to incorporate the teachings of Huawei and include the uplink data scheduling type comprises grant-free or a configured scheduling of Huawei with CATR.  Doing so would improve reliability and/or robustness (Huawei, 2.2.2).

Regarding claims 9 and 18, CATR teaches wherein when the PUSCH is multiplexed to send the UCI and a plurality of PUSCHs overlapped with a PUCCH are capable of carrying the UCI, selecting the PUSCH to carry the UCI, through at least one of: selecting a PUSCH other than a grant-free PUSCH or a configured scheduling PUSCH to carry UCI (Section 2, Figure 1: details UCI multiplexing on PUSCH is allowed); when the numerology of uplink carrier further comprises a UCI code rate, selecting the PUSCH which is to have a lowest UCI code rate when carrying the UCI to carry the UCI, according to a weight of a R offset configured or indicated by a network side; when the numerology of uplink carrier further comprises a data portion equivalent code rate and a control bit of PUSCH, selecting the PUSCH which is to have a lowest data portion equivalent code rate or a lowest control bit overhead when carrying the UCI to carry the UCI; when the numerology of uplink carrier further comprises a transmission ending time, selecting the PUSCH with an earliest transmission ending time to carry UCI; in the case that an overlapped PUSCH is transmitted in a cell or a carrier of the PUCCH, selecting the overlapped PUSCH to carry the UCI; and when the numerology of uplink carrier further comprises a cell index or a carrier index, selecting the PUSCH in a cell or a carrier with a smallest index to carry the UCI; in the case that the numerology of uplink carrier further comprises a transmission ending time and a plurality of PUSCHs overlapped with the PUCCH are capable of carrying the UCI, selecting the PUSCH with a same transmission starting time as a transmission starting time of the PUCCH and with an earliest transmission ending time to carry UCI. 

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-14, 16-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claims 7-8 and 16-17, Examiner notes that the phrase “in a case that” was not amended to “when” as in the other claims.  This phrase in these claims is being interpreted as “when” to give the limitations in these claims patentable weight.  Examiner suggests making similar changes to these claims too.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US 2019/0165847) details reporting CSI in wireless communication system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/Patent Examiner, Art Unit 2415